Citation Nr: 1502218	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  05-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision of August 2003, which in pertinent part granted service connection for a lumbar spine disability (diagnosed as fracture, transverse process, L-2, lumbar spine), evaluating it as 40 percent disabling. 

In January 2008, the Board denied the initial increased rating claim for a lumbar spine disability, but remanded for extraschedular consideration. This claim was again remanded in April 2010.  In March 2011, the Board denied extraschedular consideration for an initial increased rating for the lumbar spine disability. In August 2012, the United States Court of Appeals for Veterans Claims (Court) vacated the March 2011 Board decision and remanded for further adjudication. In June 2013, the Board remanded the extraschedular claim and in May 2014 denied the claim. 

Also in May 2014, the Board inferred a claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board then remanded this claim for further development. 

The Veteran initially requested a Board hearing on this matter, but subsequently withdrew that request in writing in July 2005 and again in January 2007. 38 C.F.R. § 20.704(e) (2014). He testified at an RO hearing in October 2005, a transcript of which has been associated with the claims file. 

The issue of whether there is new and material evidence to reopen a claim of service connection for the residuals of prostate cancer has been raised by an August 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

The May 2014 Board remand requested the AOJ send the Veteran notice of VA's duty to assist and how to substantiate a TDIU claim as well as a VA Form 21-8940 (TDIU application form) with a request that he complete it. The file reflects this was not accomplished.  Further, the AOJ was to undertake further adjudicatory action based on the Veteran's response. This was not done. Finally, a supplemental statement of the case (SSOC) was to be issued. No SSOC dated past May 2014 is in the file. As the directives of the May 2014 Board remand were in no way accomplished, the claim must be remanded. See Stegall v. West, 11 Vet. App. 268 (1998). 

Since the Veteran has filed a new claim which could impact entitlement to a TDIU (i.e., whether there is new and material evidence to reopen a claim of service connection for the residuals of prostate cancer), this claim needs to be adjudicated before the TDIU claim (see referred claim above). See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of how to substantiate a claim of entitlement to TDIU and provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU. Request that he supply the requisite information. 

2. Undertake any additional development deemed necessary by the information provided by the Veteran in response to the above notice. 

3. After the above is complete, adjudicate the Veteran's TDIU claim. If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, give an opportunity to respond, and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

